
	
		I
		112th CONGRESS
		1st Session
		H. R. 291
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  availability of the Internal Revenue Service’s Taxpayer Assistance
		  Centers.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Tax Assistance Act of
			 2011.
		2.Expanded
			 availability of taxpayer assistance centers
			(a)In
			 generalSubchapter E of
			 chapter 77 of the Internal Revenue Code of 1986 (relating to miscellaneous
			 provisions) is amended by adding at the end the following new section:
				
					7529.Taxpayer
				assistance centers
						(a)In
				generalThe Secretary shall,
				subject to the availability of appropriated funds, take steps to ensure the
				expanded availability of Taxpayer Assistance Centers with the goal of providing
				at least 1 Taxpayer Assistance Center in each district represented by a Member
				of the House of Representatives.
						(b)Use of
				volunteers and private contractorsTo carry out the expansion
				required by subsection (a), the Secretary may use the services of—
							(1)volunteers,
							(2)organizations
				described in section 501(c) and exempt from tax under section 501(a),
				and
							(3)persons engaged in
				the trade or business of providing the type of assistance otherwise provided by
				employees of the Internal Revenue Service at Taxpayer Assistance
				Centers.
							(c)Fees
							(1)In
				generalNot more than a nominal fee shall be charged for services
				provided at Taxpayer Assistance Centers.
							(2)Free services
				for certain individualsNo fee shall be charged for services
				provided at Taxpayer Assistance Centers for any individual whose income does
				not exceed 250 percent of the poverty level, as determined in accordance with
				criteria established by the Director of the Office of Management and
				Budget.
							(3)Exception for
				actual costsParagraphs (1) and (2) shall not apply to
				reimbursement of actual costs incurred.
							(d)GrantsThe Secretary may, subject to the
				availability of appropriated funds, make grants and enter into contracts to
				secure the assistance of persons described in paragraph (2) and (3) of
				subsection (b) at Taxpayer Assistance
				Centers.
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter E of chapter 77 of
			 such Code is amended by adding at the end the following new item:
				
					Sec. 7529. Taxpayer assistance
				centers..
				
			(c)Maintenance of
			 existing centersNothing in
			 this Act shall be construed to permit the closure of any Taxpayer Assistance
			 Center operating on the date of the enactment of this Act until each district
			 represented by a Member of the House of Representatives that is served by such
			 Center is served by a Taxpayer Assistance Center located in such
			 district.
			
